HLD-114 (April 2010)                                     NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 09-4383
                                       ___________

                        IN RE: JAMAH GROSVENOR, Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                       (Related to D. Del. Civ. No. 06-cv-00619)

                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 30, 2010
                  Before: SCIRICA, WEIS and GARTH, Circuit Judges
                             Opinion filed: May 24, 2010
                                     ___________

                                        OPINION
                                       ___________


PER CURIAM.

              In November 2009, Jamah Grosvenor filed this pro se mandamus petition

seeking and directing the District Court to rule upon his motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. At the time Grosvenor filed this

petition, the District Court had not yet acted on Grosvenor’s motion, which had been

pending without activity since March 2007. By order entered on March 1, 2010, the

District Court denied Grosvenor’s motion. Because Grosvenor has now received the
relief he sought in filing his mandamus petition – namely, a ruling on his § 2255 motion –

we will deny his petition as moot.




                                         2